DETAILED ACTION
Receipt of Arguments/Remarks filed on February 25 2022 is acknowledged. Claims 1, 17, 30, 50 and  52 were amended. Claims 84-85 were added.  Claims 1-85 are pending. Claims 3, 9-11, 13, 25, 27-29, 31-81 and 83 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 18 2021. Claims 1-2, 4-8, 12, 14-24, 26, 30, 82 and 84-85 are directed to the elected invention.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/21 was considered by the examiner.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 8, 12, 14-24, 26, 30 and 82 are rejected under 35 U.S.C. 103 as being unpatentable over Di Luccio et al. (US Patent No. 4673565, cited in the Office action mailed on August 26 2021) in view of Fujioka et al. (US Patent No. 5851547, cited in the Office action mailed on August 26 2021), Chulay (US Patent No. 6413993, cited in the Office action mailed on August 26 2021) and Smith (USPGPUB No. 20070003619, cited in the Office action mailed on August 26 2021).
Applicant Claims
The instant application claims an implantable device for delivery of a pharmaceutical substance comprising: a core comprising a first polymeric material and a core pharmaceutical substance; and a shell comprising a second polymeric material and a porogen material; wherein the implantable device has reduced burst release as compared to a comparison device made entirely of the first polymeric material and the core pharmaceutical substance, further comprising a reinforcing member inside the core.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Di Luccio et al. is directed to pharmaceutical compositions containing hollow fine tubular drug delivery systems.  Claimed is a drug delivery system of polymeric tubes having an thin outer membrane sheaths and hollow cores.  The length of the tube is in the range of about 0.5 mm to about 5 cm and at least one solid, nonvaporizable drug contained within the core.  The system is in an amount sufficient to deliver a therapeutic amount of drug contained therein at a predetermined rate over a predetermined period  of time (claim 1).  The membrane outer sheath is permeable or semi-permeable (claim 3).  Zero to 2  of the tube ends of each tube are sealed (claim 4).  Core diameter is in the range of about 25%-90% of the outside diameter (claim 5).  The drug is in the range of about 1 to 90% by weight of the total weight of each tube (claim 6).  The tube diameters can be as high as 5 mm but as low as 0.5 mm.  Aspect ratios (ratio of length to diameter) is from about 1 to 30 (column 4, lines 33-39).  The polymeric tube is made from a copolymer of ethylene and vinyl acetate (claim 11 and example 14).  Exemplified tubes have both polymer in the core and the outer tube.  Release rates can be increased by making the membrane out sheath permeable or semipermeable (column 4, lines 17-17).  Ethylene-vinyl acetate can be fabricated into hollow porous tubes.  They can be blended with water soluble materials such as PVP, PEG and salts in order to enhance porosity (column 5, lines 25-41).  Any therapeutically active drug compound can be used (column 5, lines 50-51).  Uniform porosity is taught (column 3, lines 18-20).  Often a dilute solution of the polymer used to make the tubular membrane outer sheath serves as an adequate suspending medium for the drug (column 3, lines 48-55).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Di Luccio et al. teaches a solid core, Di Luccio et al. does not expressly teach an ethylene-vinyl acetate polymer in the core with the drug.  However, this deficiency is cured by Fujioka et al.  
	Fujioka et al. is directed to a controlled release drug formulation of open end cylindrical rod form.  Taught is a drug delivery formulation that releases a drug over prolonged periods of time (column 3, lines 59-64).  Figure 1 shows the device.   The inner layer material include a polymer and the drug (column 4, lines 52-55).  Size of the device is similar to Di Luccio et al. (column 8, lines 6-25).  The inner layer controls or modulates the release rate (column 7, lines 10-13).  Example 4 shows a drug dispersed in EVA to form the core and an EVA outer layer.  Nondegradable polymers taught include both ethylene-vinyl acetate and polyurethanes (column 5, lines 56-61).  Nondegradable polymers can be in the inner layer (column 6, lines 10 and claim 6).  Figures 2A-2C show the cross section of the drug formulation.  Figure 2A shows the cross-section of a double layer drug formulation, B the cross section of a drug formulation with a single center of gravity and C is the cross section of a drug formulation having multiple centers of gravity in the device (columns 7-8, lines 64-67 and 1-5).  
	While Di Luccio et al. teaches any drug can be utilized, Di Luccio et al. does not expressly teach proguanil.  However, this deficiency is cured by Chulay.
	Chulay is directed to combination preparation for treatment of malaria.  It is taught that in order to combat drug resistance and to improve antimalarial chemotherapy.  It has become stand particle to use combinations of more than one antimalarial, either simultaneously or sequentially (column 1, lines 25-28).  It has now been surprisingly found that combining atovaquone, proguanil and primaquine potentiation of antimalarial activity is achieved (column 1, lines 39-41).  Suitable effective doses include 0.05 to 20 mg of proguanil per kilogram of bodyweight per day (column 3, lines 9-11).  Formulations for oral administration include controlled release dosage forms.  Such formulations may be particular convenient for prophylactic use (column 4, lines 24-29).  
While Di Luccio et al. suggests a porous outer tube, Di Luccio et al. does not expressly teach citric acid as a porogen to produce the pores.  However, this deficiency is cured by Smith.
Smith is directed to coated particles for sustained release pharmaceutical administration.  It is taught for the production of polymeric coatings with pores, pore forming agents can be included.  These agents include salts, polyalcohols, polymers and organic acids such as citric acid.  The pore-forming agents can be removed from the coating prior to administration or can dissolve in vivo (paragraph 0077).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Di Luccio et al., Fujioka et al., Chulay and Smith and utilize ethylene-vinyl acetate polymer in the core of the device of Di Luccio et al. with the drug.  One skilled in the art would have been motivated to utilize a hydrophobic polymer to further aid in the control of the drug as taught by Fujioka et al.  Since both Di Luccio et al. and Fujioka et al. are directed to similar devices (i.e. rod/tube shaped devices with an outer layer of EVA and inner core of drug) there is a reasonable expectation of success.  Furthermore, since Di Luccio et al. teaches the same polymer can be utilized to make both the outer sheath and suspend the drug, there is a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Di Luccio et al., Fujioka et al., Chulay and Smith and utilize proguanil alone or in combination with atovaquone and primaquine.  One skilled in the art would have been motivated to utilize proguanil for prophylactic treatment of malaria.  One skilled in the art would have been motivated to utilize the combination in order to potentiate the achieved antimalarial activity.  One skilled in the art would have been motivated to formulate the tubes with a single active (each of the three antimalarial agents in separate tubes) or a combination of actives in a single tube as Chulay suggests simultaneous or sequential administration.   One skilled in the art would have been motivated to utilize the device of Di Luccio et al. as it is for controlled release and Chulay suggests controlled release is especially beneficial for prophylactic treatment.  Regarding the claimed amount of drug, Di Luccio et al. teaches an overlapping range of 1-90%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Di Luccio et al., Fujioka et al., Chulay and Smith and utilize citric acid in the formation of the outer tube in order to form pores in the tube.  One skilled in the art would have been motivated to utilize citric acid as it is a known pore forming agent in polymer coatings as taught by Smith.  Since Di Luccio et al. teaches a semi-permeable outer layer can be utilized and that water soluble materials (i.e. pore forming agents) can be utilized to enhance porosity, one skilled in the art would have been motivated to add citric acid which can be dissolved prior to administration or in vivo as taught by Smith in order to provide the desired degree of porosity.  Since the degree of porosity would be one factor that would control the drug release rate, one skilled in the art would manipulate the concentration of the pore forming agent in order to achieve the desired degree of porosity and subsequently the desired degree of release.  It would have been obvious to one of ordinary skill in the art to try any known pore-forming agent as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Regarding the claimed structure, firstly, the recitation implantable does not structurally distinguish the instantly claimed device from that cited in the prior art.  Di Luccio et al. teaches a drug delivery device with an overlapping length and diameter.  Furthermore, Di Luccio et al. teaches an aspect ratio which suggests manipulation of the length and diameter.  The outer tube of Di Luccio et al. reads on the instantly claimed shell and the core comprises a polymeric material and a pharmaceutical substance.  Since it is the same size and shape (i.e. a rod) and composed of the same material, structurally it is the same as instantly claimed and thus would be capable of being implanted.  Secondly, since this outer layer helps to control the release of the drug, the device of Di Luccio et al. would necessarily have a reduced burst release compared to a device that did not contain this outer layer.   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Regarding claims 22-23, Di Luccio et al. teaches zero to two ends can be sealed (i.e. capped).  This overlaps the instant claims.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Regarding the claimed reinforcing member and claim 30, the core as taught by Di Luccio et al. and Fujioka et al. would comprise ethylene-vinyl acetate.  Since the ethylene-vinyl acetate polymer is the only polymer it reads on pure ethylene-vinyl acetate as claimed.  Since claim 30 recites “comprises”, the examiner does not interpret claim 30 as excluding drug.  In the event that such interpretation is required, as shown in Figure 2A-C of Fujioka et al. various embodiments are shown wherein a center rod of drug/polymer can be in surrounded by another rod of polymer and then an outer layer.  Since 

Claims 1-2, 4-8, 12, 14-24, 26, 30 and 82 are rejected under 35 U.S.C. 103 as being unpatentable over Di Luccio et al. in view of Fujioka et al., Chulay and Smith as applied to claims 1-2, 4, 8, 12, 14-24, 26, 30 and 82  above and in further view of Tuch (US Patent No. 6997949, cited in the Office action mailed on August 26 2021).
Applicant Claims
	The instant application claims the porogen material comprises particles and at least about 90% of the particles have a longest dimension between about 1 micrometer and about 50 micrometers.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Di Luccio et al., Fujioka et al., Chulay and Smith are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Di Luccio et al. teaches uniform porosity and water soluble pore forming agents, Di Luccio et al. does not expressly teach particle size of the pore forming agents.  However, this deficiency is cured by Tuch.
	Tuch is directed to a medical device for delivering a therapeutic agent and method of preparation.  Solid particular material are pore forming materials that can be removed after the film or coating is formed, thereby forming pores.  The size of the pores can be controlled by the size of the solid particulate material used.  The particulate material can range from less than about 1 micrometer in diameter to about 1000 micrometers.  For uniformity of pores, the particulate material can be screen through successively finer mesh sieves to produce a desired range of particle sizes.  The particulate material includes citric acid (column 6, lines 1-25).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Di Luccio et al., Fujioka et al., Chulay, Smith and Tuch and utilize particulate citric acid to form the pores.  Since particulate material including citric acid is a known method of forming pores and Di Luccio et al. teaches the desirability of a porous outer layer, one skilled in the art would have been motivated to utilize this particular solid material to form the pores.  Regarding the claimed particle size, the range of 1 to 1000 micrometers overlaps with the instant claims.  Regarding the variability in particle size, since the particulate material is utilized to form the pores, for uniformity of pores, one skilled in the art would have been motivated to screen the particles to produce a desired range of particle sizes as taught by Tuch.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

	Claims 1-2, 4, 8, 12, 14-24, 26, 30, 82 and 84-85 are rejected under 35 U.S.C. 103 as being unpatentable over Di Luccio et al. in view of Fujioka et al., Chulay and Smith as applied to claims 1-2, 4, 8, 12, 14-24, 26, 30 and 82  above and in further view of Brandon et al. (USPGPUB No. 20050063907).
Applicant Claims
	The instant application claims the device further comprises a radiopaque substance.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Di Luccio et al., Fujioka et al., Chulay and Smith are set forth above.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Di Luccio et al. teaches any therapeutically active drug can be utilized, Di Luccio et al. does not expressly teach the inclusion of a radiopaque substance.  However, this deficiency is cured by Brandon et al. 
	Brandon et al. is directed to radiopaque sustained release pharmaceutical system.  It is taught that material can be made radiopaque by the addition of materials such as barium sulfate so that, e.g. X-rays may be used to locate an implant in soft tissue (paragraphs 0006, 0089).  Forms of the sustained release delivery apparatus include a covered rod or dispersed matrix structure.  It can take the form of a mini-implant, pellet or tablet (paragraph 0020).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Di Luccio et al., Fujioka et al., Chulay, Smith and Brandon et al. and include a radiopaque material such as barium sulfate into the hollow tube of Di Luccio et al.  One skilled in the art would have been motivated to utilize a radiopaque material in order to be able to visual the drug delivery system as taught by Brandon et al.  Since both Di Luccio et al. and Brandon et al. are directed to sustained released dispersed structures which can be rod shaped there is a reasonable expectation of success.  

Response to Arguments
Applicants’ arguments filed February 25 2022 have been fully considered but they are not persuasive. 
Applicants argue that the cited prior art do not teach the instantly claimed reinforcing member.  Applicants argue that the instant specification teaches the reinforcing member is pure ethylene-vinyl acetate (EVA).  Di Luccio and Fujioka teaches the combination of the ethylene-vinyl acetate with a drug thus not teaching the instantly claimed limitation. 
Regarding Applicants arguments, firstly, claim 30 recites the reinforcing member comprises (emphasis added) pure ethylene-vinyl acetate.  There is nothing in Di Luccio or Fujioka to suggest the EVA polymer is nothing but EVA.  While the drug is present in the core, it is not part of the polymer.  Therefore, the polymer is pure ethylene-vinyl acetate.  Since the claim recites comprising it does not exclude other components from being part of the reinforcing member.  Secondly, Applicants indicate support for the amendment to claim 1 is from paragraph 0087.  This paragraph of the specification teaches that the reinforcing member can be incorporated by co-extrusion of a polymer substance within the drug containing core.  Di Luccio et al. teaches extrusion (column 2, lines 12-21 and column 3, lines 38-41).  Fujioka et al. also teaches extrusion (column 8, lines 32-44).  Di Luccio et al. and Fujioka et al. suggest formation of the core in the same manner.  Therefore, the amendment does not distinguish the instant claims from the cited prior art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616